DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 14 are objected to because of the following informalities:
In instant claims 9 and 14 the term “(and)” after the limitation “disodium laureth sulfosuccinate” should be replaced with a comma for grammatical purposes.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “acrylates/steareth (or ceteth)-20 itaconate copolymer”.  Specifically, the examiner asserts that it is unclear if limitation that appears between the parenthesis is required.  Appropriate correction and/or clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the examiner asserts that instant claim 1, from which claim 4 depends from, already requires the composition to be free of perfluoro compounds.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-13 and 15-16 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al, US 2019/0269604.
Kim et al, US 2019/0269604, discloses a cosmetic composition with self-foaming functions that does not contain a fluorine compound (see abstract).  It is further taught by Kim et al that the composition contains 0.1-20% by weight of an oil, such as disiloxane, trisiloxane and dimethicone (see paragraphs 16 and 27), 0.01-20% by weight of a surfactant, such as sodium cocoyl glutamate and cocamidopropyl betaine (see paragraphs 20-21 and 27), 0.01-10% by weight of a gellant, such as a mixture of acrylate copolymer, acrylate/C10-30 alkyl acrylate crosspolymer, sodium polyacrylate and carbomer (see paragraphs 25-27), and 10-95% by weight of water (see paragraph 27), wherein the cosmetic composition is used in a process to treat skin (see paragraphs 39-40), per the requirements of the instant invention.  Specifically, note the Examples in Tables 1-7.  Therefore, instant claims 1-4, 8-13 and 15-16 are anticipated by Kim et al, US 2019/0269604.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claim 15 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lukenbach et al, US 2002/0122772.
.

Claims 1-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lukenbach et al, US 2002/0122772.
Lukenbach et al, US 2002/0122772, discloses a self-foaming cleansing gel comprising a mixture of surfactants, wherein the cleansing gel is useful as a facial cleanser (see abstract).  It is further taught by Lukenbach et al that the cleansing gel contains 10-35% by weight of surfactants (see paragraph 19), that suitable surfactants include alkyl sulfosuccinates, acyl sarcosinates, and cocamidopropyl betaine (see paragraphs 20-24), and that the cleansing gel contains additional components, such as 1-15% by weight of Polysorbate 20 (i.e. a polymer with suspending properties; see paragraphs 25-30), a thickening agent (see paragraphs 40-42), and 0.25-3% by weight of a secondary conditioner, such as hexamethyldisiloxane (see paragraph 43), per the requirements of the instant invention.  Specifically, note Examples 1-9 and Tables 1-4.
	Although Lukenbach et al generally discloses a self-foaming cleansing gel containing 10-35% by weight of surfactants, such as alkyl sulfosuccinates, acyl sarcosinates, and cocamidopropyl betaine, 1-15% by weight of Polysorbate 20, a thickening agent, and 0.25-3% by weight of a secondary conditioner, such as hexamethyldisiloxane, the reference does not require self-foaming cleansing gels containing these components with sufficient specificity to constitute anticipation.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/526,708 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/526,708 claims a similar self-foaming skin cleansing composition comprising 0.5-10% by weight of a volatile silicone oil, such as hexamethyldisiloxane, 0.5-25% by weight of a surfactant, such as a betaine, at least about 1.2% by weight of one or more suspending polymers, such as polyacrylate crosspolymer-6, 0.5-5% by weight of one or more thickeners, such as acrylates/C10-30 alkyl acrylate crosspolymer, and 0.5-15% by weight of an organic acid, wherein the self-foaming skin cleansing composition is free of perfluoro compounds and is used in a process to clean the face (see claims 1-13 of copending Application No. 16/526,708), as required in the instant claims.  Therefore, instant claims 1-16 are an obvious formulation in view of claims 1-13 of copending Application No. 16/526,708. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 15, 2021